Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 of S. Yano et al., US 17/074,668 (May 3, 2019) are pending.  Claims 1-20 have been examined on the merits and are rejected.  

Election/Restrictions 

Applicant's election of Group (I), claims 1-15, with traverse in the Reply to Restriction Requirement filed on January 28, 2022, is acknowledged.  Claims 16-20 to the non-elected invention of Group (II) are withdrawn from consideration pursuant to 37 CFR 1.142(b).   

Pursuant to the election of species requirement, Applicant elected, without traverse, (1) TIPS2-Dpm-NH2 of Example 1 as the single disclosed species of diphenylmethane represented by formula (1); and (2) glycine as the single disclosed species of a compound having a functional group (i.e., the compound that is protected),

Applicant indicates that the elected species read on all of the claims of elected Group (I).  The elected species was searched and found to be free of the art of record.  MPEP § 803.02(III)(C)(2)).  Pursuant to MPEP § 803.02, the search was extended to the additional species falling within the scope of the instant claims and the claims were found to be free of the art of record.  As such, the provisional election of species requirement is withdrawn  

Applicant’s Traversal

Applicant traverses the restriction on the grounds that there is no evidence of record to show that the claimed product can be made as alleged.  In view of the below withdrawal of the restriction requirement Applicant’s arguments are not further addressed.  

Rejoinder

Claim 16-20 (Group II), previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined with the invention of Group (I).  Upon reconsideration in view of the fact that the claims were fully searched with respect to the claimed compound of formula (I), the restriction requirement is withdrawn in the interest of efficient prosecution.  

In view of the withdrawal of the restriction requirement as to the rejoined invention of Group (II), applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.  MPEP § 2111.01 (III).  


Interpretation of “active ester-type protecting group”

The claim 1 term “active ester-type protecting group” of instant variable R19 is interpreted as follows.  Examples of “active ester-type protecting groups” are discussed in the specification at page 10; however no specific definition is provided.  The specification recites that examples of the active ester-type protecting group include an active ester-type carbonyl group and an active ester-type sulfonyl group.  Specification at page 10.  The specification further discloses that examples of the active ester type carbonyl group include a carbonyloxy succinimide, an alkoxycarbonyl group, an aryloxycarbonyl group, and an aralkyloxy carbonyl group, and more preferred is, for example, a carbonyloxy succinimide. The specification further discloses that examples of the active ester-type sulfonyl group include an alkylsulfonyl group and an arylsulfonyl group, and more preferred are, for example, a C1-C6 alkylsulfonyl group and a p-toluenesulfonyl group.  Specification at page 10.  Groups such as alkyl and phenyl are known in the art not to be particularly activating with respect to electron withdrawing ability.  MPEP § 2144.03.  As such, the term “active” within the subject phrase “active ester-type protecting group” is not considered to particularly limit the subject phrase as the specification essentially indicates that any reasonable alkoxy carbonyl or sulfonyl group will be effective in the claimed compound.  Accordingly, the phase “active ester-type protecting group” of instant variable R19 is broadly and reasonably interpreted in view of the specification to be limited to –(C=O)–A and –SO2–A, where A may be a reasonable substituent.  

Interpretation of “—O–R11—X—A”

Claim 1 recites “—O–R11—X—A”, where group the A is any of formula (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), or (13)).  However, no guidance is provided by claim 1 or the specification regarding where the structure of formula A bonds to X.  That is, neither claim 1 nor the specification designate an attachment point on group A for forming a bond to X.  




    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.

This being established, with respect to the formula “—O–R11—X—A” the attachment point on group A for bonding to X is broadly and reasonably interpreted consistently with the specification as any available valence of any atom of the group A structure depicted in claim 1.  

Interpretation of an “oxime/carbonyl combined with a methylene group”

Claim 1 ( as well as additional claims) recite:

. . . Y represents . . . 

an oxime combined with a methylene group, or

a carbonyl group combined with a methylene group . . . 

The specification does not provide specific guidance to the meaning of these structural limitations.  However, the specification provides a number of example species that have the following core diphenyl structure (A) or (B):  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.

See Examples 10 (page 58); 3-8 (pages 43- 53); 10 (page 58).  No other example species are disclosed that are relevant to the subject claim 1 limitations.  Accordingly, consistent with the specification example species, the subject claim limitation (i.e., Y is   . . . an oxime/carbonyl combined with a methylene group) is broadly and reasonably interpreted to mean and be limited to above core structures (A) (carbonyl combined with a methylene group) and (B) (oxime combined with a methylene group).   MPEP § 2111.  

Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


Nonstatutory Double Patenting Rejection over S. Yano et al., US 10,851,120 (2020)

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over conflicting claim 9 of S. Yano et al., US 10,851,120 (2020) (“the ‘120 patent”).  It is first noted that the restricting requirement in US10,851,120 was withdrawn in the Notice of Allowability issued on July 22, 2020.  

Conflicting claim 9 is directed to “a protective agent for a carboxy group , a hydroxy group , a diol group , an amino group , an amide group , or a mercapto group , comprising a diphenylmethane compound according to claim 1”, wherein the formula of conflicting claim 1 is identical to the instantly claimed compound of formula (1) and conflicting claims 2-8 track the additional structural limitations of the instant claims.  

Instant claims 1-20 are not patentably distinct from conflicting claim 9 of the ‘120 patent because one of ordinary skill is motivated with a reasonably likelihood of success to employ the compounds of conflicting claims 1-8 in the claimed methods (claims 1-15) or to produce the protected amino acid or peptide of claims 16-20 because this is the very purpose recited in conflicting claim 9.  Instant claims 1-20 are therefore obvious in view of conflict claim 9.  MPEP § 2144(I).  

Terminal Disclaimer

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).





Subject Matter Free of the Art of Record

Subject to the above double patenting rejection, claims 1-20 are free of the art of record.  The art of record does not teach or suggest the use of the claimed compound of formula (1) as protective group.  The closest prior art of record is D. Reynolds et al., 57 Tetrahedron, 7765-7770 (2001) (“Reynolds”).  Reynolds discloses the following reaction.  Reynolds at page 7766 (Scheme 3).  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale





    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Reynolds compound 5 differs from the claimed compound of formula (1) in that it comprise an extra methylene group from that of claimed formula (1) wherein in claim 1 “—O–R11—X—A”, R11 is -CH2-, X is O and A is group (3):


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
.

Reynolds compound 5 is therefore related to the claimed compounds as a next-adjacent homolog.  MPEP § 2144.09(II).  Homology and isomerism involve close structural similarity which must be considered with all other relevant facts in determining the issue of obviousness. MPEP § 2144.09(II).  Homology should not be automatically equated with prima facie obviousness because the claimed invention and the prior art must each be viewed ‘as a whole’.  MPEP § 2144.09(II).  Reynolds discloses that compound 5 was investigated as an intermediate towards the synthesis of GW710936X.  Reynolds at page 7766.  However Reynolds indicates that this strategy was abandoned in favor of a more convergent synthesis due to formation of unwanted compound 11 in debenzylation attempts.  Reynolds at page 7766, col. 2.  As such, Reynolds does not motivate one ordinary skill to investigate homologs of compound 5.  MPEP § 2144.09(V)/(VI).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622